Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 8/31/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699).

an electronic badge worn or otherwise transported by an industrial vehicle operator (wearable remote control 70 in abstract, fig 1, 6-7B), the electronic badge comprising: a housing (case in par 0125, support structure 1454 in fig 26, para 0195 ); a processor (processor 278 in para 0125, 0129, 0132); a first transceiver coupled to the processor (communication device 284 including transceiver in para 0125) that communicates on a first personal-area network with a badge communicator that is provided on an industrial vehicle when the electronic badge and the badge communicator are in range of each other (communicates with receiver/transceiver in vehicle/truck over short range wireless network such as 802.11, 802.16, Bluetooth, RFID or other wireless network  in para 0128, 0130, 0134, 0141, 0155, 0172, 0178, 0195); and at least one activity sensor that collects activity information about the industrial vehicle operator as the industrial vehicle operator performs work tasks (input components 276 such as switches and buttons in para 0125-0133, 0181,0198 for input while performing work tasks in para 0100, 0123);
wherein: the electronic badge exchanges information with the industrial vehicle, the exchanged information including data collected by the at least one activity sensor (communicate message between the remote and vehicle including inputs from the components in par 0127-0128, 0134, 0157-0178);
an electronic message is communicated to the industrial vehicle for output to a display thereon, (communication to cause message display on the truck in para 0092, 
Kraimer discloses a wearable device for identification that is a badge.  In particular, the wearable device that may be clipped to a shirt (para 0137, 0186, 0189) is a badge. 
Kraimer discloses information/data from the remote/tag transmitted to the truck for logging data/information for historical, productivity or other purposes (para 0132, 0134, 0158, 0169, 0175, 0178) does not expressly disclose the information for communication to a remote server nor the electronic message defining an assigned task, where the assigned task is based upon previously collected data from the at least one activity sensor.
Amigo discloses an analogous art sensor system with wearable sensors (figs. 7A-7C and par 0089), including a badge (ID card) in pars 0067, 0091) with clip (para 0089-0090) and wireless communication by RFID or other protocol with industrial vehicles (hazardous construction equipment/vehicles 115 shown as a forklift truck) in fig. 1 and pars 0024-0030 and 0067-0068.  Amigo includes tracking users/employees and providing feedback to promote safety in par 0036 including alarms and preventing unsafe operation (par 0068).  Collected sensor data is communicated to servers to evaluate safety and/or to adjust insurance policies in para 0007, 0009, 0058, 0060, 0086, 0092-0094).  Previously collected sensor data can determine if it safe to assign a task to an employee (par 0056, 0075). 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the electronic badge further comprises at least one of an accelerometer and a gyroscope coupled to the processor in view of Amigo disclosing accelerometers and/or gyroscopes as obvious sensors to monitor employee activity levels, movement and/or orientation (par 0025, 0108-0109).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the electronic badge further comprises a heart-rate monitor coupled to the processor in view of Amigo disclosing heart rate as obvious sensor to monitor employee activity levels (par 0026).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic badge further comprises a temperature sensor coupled to the processor in in view of Amigo disclosing temperature sensor as obvious sensor to monitor employee activity levels and safety (par 0029, 0091).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic badge further comprises: a second transceiver implemented as a Bluetooth transceiver coupled to the processor; and a third transceiver implemented as a wireless fidelity (WiFi) transceiver coupled to the processor, and configured to communicate across a local area network; wherein: the industrial vehicle further comprises a transceiver that communicates across the same local area network in view of Kraimer disclosing Bluetooth and WiFi (802.11) as obvious communication link between badge and vehicle (par 0096, 0128, 0141, 0172).   It would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included Bluetooth as a second transceiver and WiFi as third transceiver in view of Kraimer including other networks such as RFID, WLAN, CDMA, etc. for redundancy suggested by redundant control (para 0141, 0189).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699) as applied above in view of Wellman (US 2008/0154712).
Wellman disclose the vehicle (mobile asset) tracking time the time the operator is in a hazardous environment so the operator does not have manually keep track of such time (par 0153).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the processor of the electronic badge communicates with the badge communicator on the industrial vehicle to track time that the operator is off of the industrial vehicle in view of Wellman disclosing a timer tracking time in a hazardous environment so the operator does not have tom manually keep track of time.  Being off the vehicle and not protected by the vehicle cage is a hazardous environment.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699) as applied above in view of Yoon (US 2016/0264387).
Kraimer discloses the operator wearing the badge may ride the vehicle as a vehicle driver/operator and may walk alongside the vehicle and walk from the vehicle to pick items while off the vehicle (par 0005, 0098-0106, 0198), but does not expressly refer to vehicle operator and pedestrian modes pedestrian. 
Yoon discloses an analogous art industrial system (forklift management device in 
Regarding clam 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the processor of the electronic badge electronically communicates with the at least one electronic component of the industrial vehicle to determine whether the industrial vehicle operator is functioning as a pedestrian or a vehicle operator, and the processor of the electronic badge is further operatively programmed to: perform an action in a pedestrian mode if the electronic badge determines that the operator is functioning as a pedestrian; and perform actions in an industrial vehicle mode if the electronic badge determines that the operator is functioning as a vehicle operator in view of Kraimer disclosing the operator wearing the badge as driver or walking and Yoon disclosing operator and pedestrian modes for a safe task environment, low-carbon and high-efficiency cargo handling tasks, and intelligent logistics manage.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, in pedestrian mode, the processor of the electronic badge is further operatively programmed to: interact with the at least one activity sensor to perform the action as at least one of: count steps taken by the industrial vehicle operator; count a 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, when in pedestrian mode, the processor of the electronic badge is further operatively programmed to: output to the operator, instructions to provide a proper procedure for a task that the industrial vehicle operator must perform in view of Kraimer disclosing display 274 on the wearable remote control to provide visual feedback to the operator (par 0126, 0191, 0195), and/or in view of Amigo disclosing feedback by the wearable device/badge to ensure proper task (lifting) procedure (par 0036, 0057, 0098) and/or in view of Yoon disclosing communicating task instructions (par 0055, 0150) to efficiently manage operation.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, when in industrial vehicle mode, the electronic badge automatically logs the industrial vehicle operator into the industrial vehicle using an identification of the industrial vehicle operator associated with the electronic badge stored in a storage space of memory of the electronic badge coupled to the processor in view of Kraimer disclosing log operator into truck using ID/RFID from memory the wearable to log operator, 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, when in industrial vehicle mode, the electronic badge automatically logs the industrial vehicle operator into the industrial vehicle by communicating with the badge communicator on the industrial vehicle to determine that the industrial vehicle operator has stepped onto the industrial vehicle in view of Kraimer disclosing log operator into truck using ID/RFID from memory the wearable to log operator, productivity and other information during operation (par 0134, 0155, 0158, 0160, 0162, 0166, 0169, 0178) including detecting a person/operator at the step-through station to drive the truck (par 0067, 0116, 0121). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699) and Yoon (US 2016/0264387) as applied above in view of Bunyan (US 2002/0135466)
The combination applied above does not include a cradle in the vehicle.
Bunyan discloses an analogous art vehicle system (title, abstract) with portable device such pocket PC or PDA inserted into a cradle to start the vehicle (title, abstract).  The cradle provides power to the portable device and data link to the vehicle computer (para 0011-0012) and portable device may be removed from the cradle and used for other purposes.  Instead of this wired connection by the cradle to the vehicle computer, the 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising a cradle attached to the industrial vehicle, wherein the processor of the industrial vehicle determines that the electronic badge is to operate in the industrial vehicle mode when an electronic signal designates that the electronic badge is mounted in the cradle in view Bunyan disclosing cradle in the vehicle connected to the portable device by wired signals as an alternative to wireless signals. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699) as applied above in view of Hilerio (US 2004/0176131).
The combination applied above does not expressly recite an ultra-wide band transceiver.
Hilerio discloses an analogous art wearable electronic device in the form of a badge (title, abstract) with various examples of wireless communication including ultrawideband (UWB) in par 0053.
Regarding claim 12 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the first transceiver is an ultra-wide band transceiver in view of Hilerio disclose UWB as an example wireless communication in a badge

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US 2011/0118903) and Amigo (US 2014/0114699) as applied above in view of Manci (US 2015/0064668).
The combination applied above does not include the term haptic.
Manci discloses an analogous art industrial vehicle system (title, abstract) with visual, audible, haptic as obvious feedback for behavior modification in para 0112-0113. 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the electronic badge further comprises: a tactile input/output (I/O) device; and a haptic output in view of Amigo disclosing tactile / vibrating feedback (para 0036, 0057) and touch screen (par 0053) as obvious user input/output and Manci disclosing haptic as an obvious feedback for behavior modification.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella (“NFC for Dummies, 1st Edition”) in view of Lewis (US 2013/0048720) and Amigo (US 2014/0114699).
Sabella discloses a smartphone comprising:
a processor (smartphone processor on page 30, paragraph bridging pages 59-60);
a first transceiver (NFC controller/radio with reader/tag emulation in smartphone, pages 25-30, 68-70); and
memory coupled to the processor, wherein the memory includes a program that 
determining whether the smartphone is coupled to a vehicle via the first transceiver (detect vehicle tag and connect to car system in pages 131-135);
performing actions in a first mode associated with a pedestrian if the smartphone is not coupled to the vehicle (reconfigure smartphone for home, gym, etc. on page 133 by walking into a room on page 45 or walking over a mat on page 65); and
performing actions in a second mode associated with the vehicle if the smartphone is coupled to the vehicle (reconfigure your smartphone for the car and automating tasks in the car on pages 131-135).
Sabella does not merely detect proximity to a tag, but provides the vehicle mode (configure for the car) if the smartphone is coupled to (communicate/ connect to) the car’s systems (page 131 lines 7-12, page 132 line 21 - page 133 line 21). This provides hands-free operation, vehicle access, adjust seat position, etc.
Sabella discloses performing actions in a first mode associated with a pedestrian if the smartphone is not coupled to the vehicle (reconfigure smartphone for home, gym, etc. on page 133 by walking into a room on page 45 or walking over a mat on page 65); and performing actions in a second mode associated with the vehicle if the smartphone is coupled to the vehicle (reconfigure your smartphone for the car and automating tasks in the car on pages 131-135).
Sabella does not expressly disclose that the smartphone is an electronic badge, but 
Sabella discloses programs (apps) to perform operation applications and couple to  vehicle (car), but does not expressly disclose application operations is industrial nor the vehicle is industrial.  Sabella does disclose industrial use by referring to automating transportation in the context of events in industry (trucks and buses) on pages 26, 44 and 135.
Lewis discloses an electronic badge (virtual badge in title, abstract) including software providing the badge functionality in a smartphone such as IPhone to map and track users (par 0006, 0183) for functions such as transportation safety in par 0135.  Lewis discloses communicating with the best methodology available including cellular and Bluetooth (par 0155, 0035) where communication may also include WiFi/ mesh WiFi (par 0010, 0033, 0057, 0090 0194), RFID / NFC (par 0005-0006, 0035-0037) or GMRS/ FRS/iDEN (pars 0011, 0015, 0127, 0129, 0154).
Amigo discloses an analogous art sensor system with wearable sensors (figs. 7A-7C and par 0089), including a badge (ID card) in pars 0067, 0091) and wireless communication by RFID or other protocol with industrial vehicles (hazardous construction equipment/vehicles 115 shown as a forklift truck) in fig. 1 and pars 0024-0030 and 0067-0068.  Amigo includes tracking users/employees and providing feedback to promote safety in par 0036 including alarms and preventing unsafe operation (par 0068).  
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Sabella, the 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein performing actions in a second mode associated with the industrial vehicle comprises displaying data from the industrial vehicle on a display of the electronic badge in view of Sabella disclosing communicating via NFC driving data form the vehicle and storing the driving data on the smartphone (page 133) and smartphone presenting/displaying vehicle data (registration, proof of insurance, inspection data etc.) on page 134-135 and Lewis disclosing displaying data obtained from the vehicle in par 0014 for status monitoring.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the memory includes a program that instructs the processor to perform a task director application by:

indicating the task to the user via a display; and
presents applications to the user based on the determined task for the user in view of Lewis disclosing determining and displaying tasks/work/jobs via smartphone apps in pars 0103, 0107, 0165, 0176, 0185, 0187, 0202, 0205-0210, 0223 and in view of Sabella disclosing smartphone apps performing various vehicle tasks in pages 45, 133-135 for automated control.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein:
determining a task for the user comprises receiving a schedule of tasks for the user from an industrial management server; and
determining a task for the user comprises determining a task for the user based on an environmental based location tracking system in view of Lewis disclosing scheduled activities (pars 0192), 0202) with data on server (pars 0158,  0166, 0181-0182, 0202-0208),  Amigo disclosing scheduled activities (par 0082, 0125) with data stored on a server (par 0093)  and/or  in view of Sabella disclosing activities based on location such as tapping a car (pages 131-135), Amigo disclosing tasks/work actions/operations based location/vicinity in pars (0023, 0025, 0029, 0067-0068) and Lewis disclosing work/actions based on location in pars 0134, 0158-159, 0166-0167, 0180-0187, 0205-0210, 0223) for automated control.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art 
identifying a device associated with a source of the feedback;
identifying a device associated with a destination of the feedback;
determining locations for the device associated with a source of the feedback and the device associated with a destination of the feedback; and
determining whether the device associated with a source of the feedback and the device associated with a destination of the feedback are within a predetermined range in view of Amigo triggering alarm based on identifying employee, protective equipment and construction vehicles in vicinity (pars 0067-0068) for safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brann (US 6059576) discloses wearable sensor for training and safety.  Schon (US 2005/0071234) discloses forklift display of instructions.  Abraham (US 2009/0189743) discloses system matching employee RFID and forklifts.  Toscano (US 2009/0193080) and Capomaggio (US 2012/0185622) disclose badge systems and Fletcher (US 2016/0232758) discloses a safety equipment system using smartphones.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/29/2021						/EDWIN C HOLLOWAY III/
(571) 272-3058		   			Primary Examiner, Art Unit 2683